871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John J. PELUSO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-5187.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that appellant was found guilty of perjury and extortion and was sentenced to a term of ten years imprisonment.  He subsequently challenged the validity of those convictions by filing a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in the District Court for the Eastern District of Kentucky.  In connection with his request for that relief, appellant also filed a motion for the appointment of counsel which the district court denied in an order of January 31, 1989.  Appellant then filed this appeal.


3
This panel concludes that the appeal must be dismissed for lack of jurisdiction.  Specifically, an order denying a motion for the appointment of counsel is not final and therefore can not be appealed pursuant to 28 U.S.C. Sec. 1291.   Miller v. Simmons, 814 F.2d 962, 965 (4th Cir.), cert. denied, --- U.S. ----, 108 S.Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 763 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.